Interview Summary
The following email with clam amendments below were sent to the examiner of record.

From:	Lili Chen <llychen@hotmail.com>
Sent:	Thursday, June 3, 2021 12:35 PM
To:	George, Patricia A. (AU1781)
Subject:	Amended Claims, Application No. 16/185,016, WX_2018-08NP, "A Method for 
Reducing Oil Content of Fried  Potato Chips"
Attachments:	Amended Claims.docx

CAUTION: This email has originated from a source outside of USPTO. PLEASE CONSIDER THE SOURCE before 
responding, clicking on links, or opening attachments.

Title: A Method for Reducing Oil Content of Fried Potato Chips
Docket No: WX_2018-08NP
Application Serial No: 16/185,016

Dear Patty,

After the phone interview with you, we have made amendments to the claims 


The amendments include:
1, each step of the method is separated by a line indentation in Claim 1
2, a step of frying the potatoes is added to Claim 1
3, claims 3 and 6 are now canceled
4, the coating solution is amended as "consisting of water, 1% (w/w) guar gum 
and 3% (w/w) sorbitol", which limits the composition of the coating solution to 
the specific concentration of guar gum and sorbitol as presented in Examples of 
the specification (see table 2).  This specific coating solution formulation is critical 
that, different from any other existing coating solutions, using this coating 
solution for making fried potatoes can produce final products with significantly 
reduced oil content without increase of moisture content. Inventors had tested 
many different coating agents, and only this particular coating solution 
formulation can achieve this desirable result.

In addition, the inventor pointed out an inaccurate translation in the specification 
that the method is directed at making potato sticks instead of potato chips. The 
dimension of the potato sticks is, for example, 7x7x60mm, as provided in the 
specification. The claims and the specification will be corrected to potato sticks.  

Next Monday (6/7) is the deadline of the six-month response time. We will file a 
RCE by the deadline for this application. We will really appreciate that you could 

the claims can be successfully entered and the prosecution can move forward.

Thank you very much for your help,

Lili 

Lili Chen, Ph.D., Patent Agent
Principal of,  LotusWP Agency
12830 via Nieve, San Diego, CA 92130
Phone: 1-858-208-3828

S/N 16/185,016                                                                                                             PATENT
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
Applicants: Liuping Fan                                                             Examiner: George, Patricia A
Serial No.: 16/185,016                                                               Group Art Unit: 1793
Filed: November 9, 2018                                                           Docket No.: WX_2018-08NP
Title: A Method for Reducing Oil Content of Fried Potato Chips


AMENDMENTS TO THE CLAIMS
This listing of claims replaces all prior versions or listing of claims of the instant patent application.
(currently amended) A method for preparing fried potato  sticks with reduced oil content but no increase in moisture content, comprising: 
1) blanching potato sticks in a calcium ion solution;
2) coating blanched potato sticks in a mixed solution consisting of water, 1% (w/w) guar gum and 3% (w/w) sorbitol; and
3) frying coated potato sticks.

(currently amended) The method of claim 1, comprising the steps of:
1) washing fresh potatoes, peeling the potatoes, and cutting the potatoes into uniform potato ;
2) blanching the potato  by transferring them to a 0.3%-0.7% calcium ion solution, and incubating for 3-6 minutes at a temperature of 80-95°C;
3) coating the blanched potato chips in step 2) by transferring them to [[a]]the mixed solution 
4) frying the coated potato  at a temperature of 160-190°C for 2-7 minutes.

(canceled).

(currently amended) The method of claim 2, wherein the contains 0.5% (w/w) calcium.

(original) The method of claim 2, wherein the blanching is performed for 4 min, at 95°C.

(canceled).

(original) The method of claims 2, wherein the coating is performed for 3 min, at 40°C.

(original) The method of claims 2, wherein the frying is performed for 3 min, at 170°C.

(withdrawn) The potato 


The examiner contacted M. Chen to discuss two topics:
The MPEP is clear that official communication be directed toward proper, official, USPTO channels, not to the examiner via email directly.
M. Chen indicated that they felt that it might help if the examiner reviewed their filing prior to making it to avoid any issues with claim language.
The examiner responded that an interview would be the proper way to have an examiner review claim proposals.

Said email sets forth that Applicant does not have possession of a potato chip, and the claim amendments are toward a potato stick for this reason.
The examiner points out that this is a problem because if Applicant does not have possession of a potato chip then need to refile their Application with a Continuation.
M. Chen points that the shape of the size of the potato chip indicates it is a stick.
The examiner points out that the term stick, by definition is indefinite, and that the phrases potato stick and potato chip have meaning in the art.
M. Chen points out that the related Chinese Application is toward a French Fry, so all the fried potato product have similar meaning.
The examiner disagrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793